NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 8 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAREN RUTH TAYLOR,                              No.    17-35471

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00474-HZ

 v.
                                                MEMORANDUM*
THRIFTY PAYLESS, INC., DBA Rite Aid,
a California corporation,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                           Submitted October 12, 2018**
                                Portland, Oregon

Before: CLIFTON and CALLAHAN, Circuit Judges, and BENITEZ,*** District
Judge.

      Karen Ruth Taylor appeals the district court’s grant of summary judgment in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
favor of Thrifty Payless, Inc., dba Rite-Aid. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      1.     The district court properly granted summary judgment on Taylor’s

four negligence claims. Taylor failed to establish any negligence claims because

there was insufficient evidence from which a jury could conclude how long the

puddle of liquid was on the store floor before the fall and whether Thrifty knew or

should have known of its presence. To avoid summary judgment, Taylor was

required to demonstrate that Thrifty knew or should have known of the puddle and

failed to remove the puddle on which Taylor slipped. See Van Den Bron v. Fred

Meyer, Inc., 86 Or. App. 329, 331 (1987). A plaintiff’s “failure to produce any

other evidence about the length of time the [hazardous object] was on the floor is

fatal to her claim.” Weiskopf v. Safeway Stores, Inc., 271 Or. 630, 632-33 (1975).

In this case, Taylor could not provide any direct evidence and based nearly her

whole argument on speculation and conjecture which is fatal to her negligence

claims.

      2.     The district court did not abuse its discretion in concluding no adverse

inference to Thrifty should be drawn from Thrifty’s failure to retain the video

surveillance footage. The court fairly concluded that there was no prejudice

suffered by Taylor due to the absence of the video evidence. There was enough

other evidence for Taylor to construct an accurate timeline and the argument that


                                         2                                     17-35471
video might have supported Taylor’s case in some other way was speculative.

When relevant evidence is lost accidentally or for an innocent reason, i.e. in the

absence of bad faith or intentional conduct by a defendant, an adverse evidentiary

inference from the loss may be rejected. Med. Lab. Mgmt. Consultants v. Am.

Broad. Cos., 306 F.3d 806, 824 (9th Cir. 2002). The district court found that

Thrifty did not destroy the video evidence in response to this litigation and that

finding was not clearly erroneous.

      AFFIRMED.




                                          3                                    17-35471